—In an action, *883inter alia, to recover damages for breach of a settlement agreement, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Cohalan, J.), entered July 11, 1995, which, upon an order entered June 12, 1995, granting the plaintiffs’ motion for summary judgment and denying the defendant’s cross motion for summary judgment dismissing the complaint, is in favor of the plaintiffs in the principal sum of $110,552.33. The defendant’s notice of appeal from the order entered June 12, 1995, is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
Ordered that the judgment is affirmed, without costs or disbursements.
The interpretation of a written contract is within the province of the court and, if the language is free from ambiguity, its meaning may be determined as a matter of law on the basis of the writing alone without resort to extrinsic evidence (see, Weiner v Anesthesia Assocs., 203 AD2d 454). Here, the terms of the settlement agreement are clear and unambiguous and the Supreme Court properly concluded that the sum of $110,552.33 was owed by the defendant.
Thompson, J. P., Joy, Altman and Hart, JJ., concur.